         Case 1:20-cv-00219-BLW Document 6 Filed 06/19/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO




 ANTWON M. BAYARD,
                                                Case No. 1:20-cv-00219-BLW
                      Plaintiff,
                                                INITIAL REVIEW ORDER
 v.                                             BY SCREENING JUDGE

 WELLS FARGO BANK,

                      Defendant.


       The Clerk of Court conditionally filed Plaintiff’s “Writ of Execution” because he

is a prisoner and indigent. (Dkt. 1.) The Court now reviews Plaintiff’s filing to determine

whether it or any of the claims contained therein should be summarily dismissed under 28

U.S.C. §§ 1915 and 1915A. Having reviewed the record, and otherwise being fully

informed, the Court enters the following order dismissing this case.

       Plaintiff is a prisoner of the Nevada Department of Corrections, housed at the Ely

State Prison, in Ely, Nevada. Plaintiff brings this action against Wells Fargo Bank.

Plaintiff asserts that he has a judgment against Wells Fargo Bank for $30,000,000, plus

attorney fees, costs, and interest. The Court has reviewed its docket, and there is no such

judgment on record. Plaintiff has not provided a certified copy of the judgment from




INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
Case 1:20-cv-00219-BLW Document 6 Filed 06/19/20 Page 2 of 2
